Citation Nr: 1721587	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO. 07-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2011 and most recently in May 2013, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran does not have a sinus disability that had its onset in service.  

2. The Veteran does not have a vertigo disability that had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

2. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The June 2016 and December 2011 VA examination reports and January 2012 VA addendum medical opinion collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and opinions are responsive to the May 2013 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr, 21 Vet. App. at 311.

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Vertigo (organic diseases of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Sinusitis

The Veteran contends that he has sinuses that was caused by or related to military service to include a motor vehicle accident which occurred in September 1989 and an assault that occurred in August 1988.

The Board finds that the preponderance of the evidence is against a finding that Veteran has sinusitis or a sinus disability that had its onset in service.  The reasons for this determination follow.

The Veteran was afforded a VA examination in July 2016 for sinusitis. The VA examiner opined that there was no diagnosis of chronic sinusitis and cited to a January 2009 VA medical record where an ears, nose, and throat (ENT) consultation result showed no diagnosis of sinusitis. The VA examiner explained that a follow-up computerized tomography (CT) scan in January 2009 denied any evidence of chronic sinus disease. There was evidence of mucous retention cyst, which was not evidence of chronic sinusitis. Further, the VA examiner elaborated that this cyst was a "sinuses zit or pimple" and that these lesions are not pathological and therefore would not require a sinus surgery or other treatment and may or may not resolve simultaneously. 

The Veteran had related symptoms consistent with sinusitis but the VA examiner stated that the Veteran's symptoms were more likely allergic rhinitis than sinusitis. The VA examiner opined that the Veteran's allergic rhinitis is not etiologically related to active service. Service treatment records relating to the Veteran's visits for upper respiratory infection were reviewed by the VA examiner and she noted that no diagnosis of allergic rhinitis or sinusitis were made during that time. The VA examiner explained that she reviewed the Veteran's current VA medication profile which noted that the Veteran was taking medication for allergic rhinitis however; there was no indication that the Veteran was diagnosed with allergic rhinitis or sinusitis within service. Further, the examiner indicated that she carefully reviewed the records which related to the August 1988 assault and September 1989 motor vehicle accident. She elaborated that the records show no evidence of subjective or objective injury, including the physical examination and radiographic findings consistent with damage that might have led to chronic rhinitis or sinusitis.

A December 2016 VA medical record indicates that the Veteran had an ENT consultation. The results were consistent with the findings of the July 2016 VA examination report. The physician noted likely mucous retention cyst in the left maxillary sinus and small mucous retention cyst in the left sphenoid sinus with partial opacification of left sphenoethmoidal recess. The physician noted that there was no air-fluid level to suggest acute sinusitis. Following a physical examination, the physician's impression was chronic rhinitis with no clinically significant sinusitis and no nasal or sinus etiology for headaches. 

A December 2011 VA examination indicates that the Veteran was diagnosed with allergic rhinitis. The Veteran asserted that following a September 1989 in-service motor vehicle accident, he experienced facial pain, pressure with frontal headaches, chronic post nasal drip and felt that his sinus problems were related to the accident. The VA examiner indicated that the neurological examination at the time of the accident was normal. The Veteran also contended that his sinus problems were related to an assault that occurred in August 1988. The VA examiner noted that imaging following the assault were negative for the head, face, and hands. 

CT imaging of the Veteran's sinuses was performed during the December 2011 VA examination. The VA examiner noted mucus retention cysts and no temporal bone abnormalities on the maxilla-facial sinus CT examination. There was no evidence of otitis media or middle ear mastoid disease and no evidence of significant acute or chronic sinusitis was noted. The VA examiner opined that sinusitis was not related to service connected complaint of sinus problem and elaborated that the sinus CT result from October 2008 showed very minimal maxillary sinus disease with inclusion of mucus retention cyst. A follow up CT showed resolution of the sinus disease with no change in the cyst. The VA examiner opined that allergic rhinitis was at least as likely as not related to the sinus condition claimed as sinusitis and noted that the Veteran had continued to need and use antihistamines consistent with the diagnosis of allergic rhinitis.

The Board has also thoroughly reviewed the Veteran's medical records and finds that the evidence does not support the finding that the Veteran has a sinus related disability attributable to service, to include sinusitis. In a March 1990 VA examination shows that evaluation of the Veteran's nose, sinuses, mouth, and throat were determined to be unremarkable. In a May 1995 VA medical record, the Veteran complained of sinus problems, however, it was attributable to an upper respiratory infection. An April 2002 record indicates that the Veteran complained of sinus drainage and ear pains. The physician noted that the Veteran's tympanic membrane were clear bilaterally, pharynx clear, no adenopathy, and that the Veteran had mild sinus tenderness. The physician's impression was sinusitis. A December 2003 VA medical record indicates that the Veteran had a sinus infection, experienced drainage from the back of the throat, pain in sinuses, clogged ears, and dizziness. The physician indicated that the Veteran had minimum sinus tenderness in frontal sinus and no tenderness in the maxillary sinus but assessed sinusitis and prescribed antibiotics. In an April 2007 VA medical record, the Veteran complained of pain at the left maxillary sinus area radiating to the left ear area and had a burning sensation and watering in both eyes. The physician indicated that the Veteran did not have maxillary sinus or mastoid tenderness and his impression was an internal hordeolum involving the left eye. A November 2008 VA medical record reflects that the Veteran had a sinus allergy. The physician noted that there was mucosal thickening in the maxillary ethmoid/sphenoid sinus.

While the December 2003 and November 2008 VA medical records show that the Veteran was diagnosed with sinusitis and a sinus allergy, there is no etiology opinion associated with those diagnoses. The July 2016 and December 2011 VA examiners have reviewed the Veteran's claims file including these records and their opinions were that the Veteran did not have sinusitis that was caused by or otherwise related to service. The Veteran's brother, in a September 2012 statement, asserted that head injuries following the Veteran's 1989 motor vehicle accident and assault in 1988 caused the Veteran's sinus infections. There is no indication that the Veteran or his brother are medically trained and therefore are not qualified to competently opine about medical etiology. The Veteran and his brother attempted to establish a nexus through their own lay assertions that the Veteran's claimed sinusitis was caused by head injuries as a result of the a motor vehicle accident an assault, however, they are not competent to offer opinions as to the etiology the Veteran's claimed sinusitis disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The most probative evidence are the July 2016 and December 2011 VA medical opinions which show that that the Veteran does not have sinusitis or a related sinus disability that is attributable to service.

Furthermore, a review of the Veteran's service treatment records did not show any related complaints, symptoms or diagnosis for sinusitis. A January 1989 service treatment record reflects that the Veteran complained of "flu-like" symptoms including dizziness, nasal congestion, body ache, and coughing, however, the Veteran was diagnosed with an upper respiratory infection and not sinusitis. An August 1989 periodic physical in service also revealed that the Veteran's sinuses were normal. Accordingly, in the absence of a qualifying current diagnosis for sinusitis, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection sinusitis, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Vertigo

The Veteran contends that he has vertigo that was caused by or related to military service to include a motor vehicle accident which occurred in September 1989 and an assault that occurred in August 1988. The Veteran also contends that vertigo is secondary to his sinusitis/allergic rhinitis.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis for vertigo; therefore, service connection for vertigo is not warranted. The Veteran was afforded a VA examination in June 2016. The VA examiner opined that the Veteran did not have a diagnosis of the claimed condition of vertigo and provided the rationale that vertigo is a nonspecific symptom with multiple etiologies. The VA examiner indicated that a review of the Veteran's service treatment records revealed several claims of dizziness, specifically including June 1987, September 1987, December 1988, and a September 1989 emergency room visit following a motor vehicle accident, and noted that all of these episodes were connected to an assessment of upper respiratory infection, acute gastroenteritis and other causes for dehydration. The VA examiner noted that there were no specific diagnoses related to vertigo related to head trauma or an ear condition while in service. 

In the June 2016 VA examination report, a reference was made to a January 2012 VA medical record where the Veteran was referred for rotary chair testing after complaints of episodic disorientation and lightheadedness. The January 2012 VA medical record indicates that the Veteran had a video nystagmograph (VNG) completed in December 2011 with calorics performed in January 2012 and the test results indicated normal central function with a bilateral peripheral weakness. During the January 2012 VA audiology visit, the Veteran described dizziness as true vertigo, or "spinning" with feelings similar to "being drunk" and stated that the problem began in 1986 following a motor vehicle accident. However, rotary tests performed in January 2012 for sinusoidal vertical axis rotation were within normal limits for asymmetry and results for gain and phase were borderline normal. The June 2016 VA examiner concluded that vertigo is a symptom with multiple etiologies which was not diagnosed in service and not currently diagnosed despite extensive testing as discussed above.

The June 2016 VA examiner also opined that the Veteran's symptom of dizziness, which the Veteran believed to be vertigo, is related to the Veteran's allergic rhinitis. The VA examiner cited to an ENT consultation dated January 2014 in which the Veteran described symptoms of dizziness and disequilibrium and was ultimately diagnosed with allergic rhinitis. The VA examiner noted that there was no diagnosis of chronic sinusitis and no specific diagnosis related to vertigo given a normal rotary chair evaluation and opined that the Veteran's symptoms of dizziness are as likely as not related to variation in middle and inner ear pressures secondary to nasal and eustachian tube congestion due to allergic rhinitis. The Veteran is not in receipt of service-connection for sinusitis or allergic rhinitis and therefore cannot be service-connected for vertigo on a secondary basis to allergic rhinitis. Regardless, the Veteran does not have a current vertigo disability.

The Veteran was also afforded a VA examination in December 2011. The VA examiner indicated that the Veteran was not diagnosed with an ear or peripheral vestibular condition. The examination report states that the Veteran related the vertigo to a September 1989 motor vehicle accident. The VA examiner explained that the Veteran was seen in the emergency room following the accident and a neurological examination and imaging studies were normal and that there was no mention of vertigo. The VA examiner also addressed the Veteran's medical history following the August 1988 assault which revealed negative head, face, and hand imaging studies and no history of vertigo, hearing problems, or bleeding from the ear following the incident. 

The December 2011 VA examination report indicated that the Veteran complained of symptoms of vertigo and staggering 1 to 4 times per month with a duration of less than an hour. A physical examination of the external ear revealed normal results but the ear canal was abnormal with 100 percent cerumen impaction. The VA examiner indicated that the Veteran's gait was normal, a Romberg test was normal or negative, and a Dix Hallpike test (Nylen-Barany test) for vertigo was normal, which indicated no vertigo or nystagmus during the test. Furthermore, the VA examiner noted a CT test in November 2011 showed no temporal bone abnormalities on the maxilla-facial sinus and no evidence of otitis media or middle ear/mastoid disease. 

A January 2012 VA addendum medical opinion indicates that the service treatment records were re-reviewed by the examiner. The VA examiner clarified his finding that there was no current diagnosis of a peripheral vestibular ear disease including vertigo. The VA examiner cited to clinical testing including Romberg, Dix Hallpike, VNG caloric, and rotary chair tests which were negative. The VA examiner indicated that a review of the records related to the September 1989 motor vehicle accident did not reveal any complaints of dizziness and that there were no neurological abnormalities noted. The VA examiner also explained that the reported dizziness in medical records, in September 1987 and January 1989, predated the motor vehicle accident and that the episodes of dizziness were consistent with dehydration typical from acute illness.

The Veteran's service treatment records are silent for any diagnosis or treatment of vertigo. Service treatment records showed two complaints of dizziness in September 1987 and January 1989 which have been addressed in a January 2012 VA addendum medical opinion and were attributable to dehydration typical from acute illness. The Veteran's August 1989 physical examination indicated that his ears were normal and there were was no indication of any complaints or a diagnosis of vertigo. Furthermore, the Veteran was assigned a "1" rating assessing hearing under the PULHES profile system, indicating that the Veteran's hearing was in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

The Board has also considered lay statements proffered by the Veteran including a January 2012 statement from his friend and classmate which stated that the Veteran experienced "room spinning," problems maintaining balance, and migraine headaches. The statement does not provide a diagnosis in support of the Veteran's claimed vertigo and there is no indication that the Veteran's friend is medically trained and are therefore is not qualified to provide a diagnosis regardless. See Jandreau, 492 F.3d at 1377. Furthermore, an April 2016 VA medical record indicated that the Veteran denied chronic headaches, dizziness/ lightheadedness, and vertigo which is consistent with the findings of the June 2016 and December 2011 VA examination reports and January 2012 VA addendum medical opinion. In the absence of a qualifying current diagnosis for vertigo, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim of service connection for vertigo, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for vertigo denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


